 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MOISES CHAVEZ,                                    Case No. 1:20-cv-01441-JLT (PC)
12                       Plaintiff,
                                                        ORDER TO SHOW CAUSE
13           v.

14    STEVEN GUSTAVESON, et al.,                        14-DAY DEADLINE
15                       Defendants.

16

17          In the related case, Chavez v. Gustaveson, Case No. 1:20-cv-01441-JLT, the Court found
18   that Plaintiff failed to update his address within 63 days and recommended dismissal of the action
19   for failure to prosecute. To determine whether Plaintiff wishes to proceed with this action or to
20   abandon it, within 14 days from the date of service of this order, the Court ORDERS the Plaintiff
21   to show cause in writing why this case should not be dismissed for failure to prosecute.
22   Alternatively, Plaintiff may submit a change of address or a notice of voluntary dismissal.
23          Failure to comply with this Order will result in a recommendation that this case be
24   dismissed for failure to obey a court order and failure to prosecute.
25
     IT IS SO ORDERED.
26
27      Dated:     May 21, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
